 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and effective as of November
16, 2018 (the “Effective Date”) by and between Chanticleer Holdings, Inc., a
Delaware corporation (“Chanticleer” or the “Company”), and Frederick L. Glick
(the “Executive”).

 

WHEREAS, Chanticleer and the Executive desire to enter into this Agreement to
evidence the terms and conditions of the employment of the Executive by
Chanticleer.

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1 Employment. Chanticleer hereby employs the Executive and the Executive
hereby accepts such employment, in accordance with the terms and conditions set
forth in this Agreement. By executing this Agreement, Executive represents and
warrants to Chanticleer that (i) the Executive is entering into this Agreement
voluntarily and that his employment hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound; (ii) the Executive
has not violated, and in connection with his employment with Chanticleer will
not violate, any non-solicitation, non-competition, or other similar covenant or
agreement of a prior employer by which he is bound; and (iii) in connection with
his employment with Chanticleer, the Executive will not use any confidential or
proprietary information he may have obtained in connection with employment with
any prior employer.

 

Section 2 Term. The Executive’s employment with Chanticleer under this Agreement
will commence on the Effective Date and continue until December 31, 2020
(“Initial Term”), automatically renewing thereafter for additional one-year
renewal terms (each a “Renewal Term”) until terminated in accordance with
Section 6 below (Initial Term together with Renewal Terms, the “Term”); provided
however, either party may give notice of non-renewal with no less than 60 days
notice prior to the commencement of any renewal term. Executive’s employment
with the Company shall be on an “at-will” basis.

 

Section 3 Position. The Executive will be employed as the President of
Chanticleer and will report to the Chief Executive Officer. The Executive will
have the duties and responsibilities customarily attendant to the position of
President. Executive will also have such other duties and responsibilities that
are commensurate with his position as specifically delegated to him from time to
time by the Chief Executive Officer. Executive shall be subject to the Bylaws,
policies, practices, procedures and rules of the Company, currently existing and
as may be modified from time to time, including those policies and procedures
set forth in the Company’s Code of Conduct and Ethics. Executive’s principal
place of employment shall be in Oceanside, California; provided that Executive
may be required under business circumstances to travel outside the location of
his principal employment in connection with performing his duties under this
Agreement.

 

 

 

 

Section 4 Restrictive Covenants; Representations.

 

4.1 Loyal Performance. During the Executive’s employment with Chanticleer, the
Executive will devote his full business time and attention to the performance of
his duties as President and will perform his duties and carry out his
responsibilities as President in a diligent and businesslike manner. Nothing in
this Section 4.1, however, will prevent the Executive from engaging in
additional activities in connection with personal investments or from serving in
a non-management capacity with any for profit or not for profit organization
that does not conflict with his duties under this Agreement.

 

4.2 Confidentiality; Return of Property.

 

(a) Executive acknowledges that: (i) the Confidential Information (as
hereinafter defined) is a valuable, special, and unique asset of the Company,
the unauthorized disclosure or use of which could cause substantial injury and
loss of profits and goodwill to the Company; (ii) Executive is in a position of
trust and subject to a duty of loyalty to the Company, and (iii) by reason of
his employment and service to the Company, Executive will have access to the
Confidential Information. Executive, therefore, acknowledges that it is in the
Company’s legitimate business interest to restrict Executive’s disclosure or use
of Confidential Information for any purpose other than in connection with
Executive’s performance of Executive’s duties for the Company, and to limit any
potential misappropriation of such Confidential Information by Executive.
Executive agrees to keep secret and to treat confidentially all of the
Confidential Information (as defined below), and not to, without the express
prior written consent of Chanticleer or in connection with the good faith
performance of his duties to Chanticleer, directly or indirectly, (i) divulge,
disclose or intentionally make accessible any Confidential Information to any
other Person (as defined below) or assist any other Person or entity in
improperly using any Confidential Information or (ii) use any Confidential
Information for his own purposes or for the benefit of any other Person (except
when required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of Chanticleer, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
Confidential Information; provided, however, that, in the event that the
Executive is so required to disclose Confidential Information, the Executive
shall, if legally permitted to do so, prior to making any such disclosure,
provide Chanticleer with prompt written notice of such requirement so that
Chanticleer may seek an appropriate protective order); provided, further, that,
during the Employment Period, the Executive may utilize any Confidential
Information in the course of performing his services under this Agreement. All
Confidential Information is and shall remain the property of Chanticleer. For
purposes of this Agreement, “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
an estate, a trust, a joint venture, an unincorporated organization or a
governmental entity or any department, agency or political subdivision thereof.

 

  2

 

 

(b) For purposes of this Agreement, “Confidential Information” shall mean any
and all proprietary information, trade secrets, know-how or other information of
Chanticleer or concerning the affairs of Chanticleer (whether tangible or
intangible and whether or not such information is in writing or other physical
form), including, but not limited to, data, plans, concepts, programs,
procedures, innovations, inventions, improvements, information regarding
customers, financial information, costs, prices, earnings, systems, sources of
supply, marketing, prospective and executed contracts, budgets, business plans
and other business arrangements, information on the performance, identities,
capabilities, performance strength and weaknesses, and compensation arrangements
of particular managerial or technical employees of Chanticleer; provided,
however, that Confidential Information will not include any information that (i)
has been published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information (ii) was known to
Executive or the public prior to its disclosure to Executive; (iii) becomes
generally known to the public subsequent to disclosure to Executive through no
wrongful act of Executive or any representative of Executive; or (iii) Executive
is required to disclose by applicable law, regulation or legal process.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

(c) Upon termination of the Executive’s employment, the Executive shall promptly
return to Chanticleer any car, cell phone, mobile device, laptop or other
property provided to the Executive by Chanticleer, and any Confidential
Information or proprietary information of Chanticleer that remains in the
Executive’s possession (“Chanticleer Property”); provided, however, that nothing
in this Agreement or elsewhere shall prevent the Executive from retaining and
utilizing documents and information relating to his personal benefits,
entitlements and obligations, documents relating to his personal tax
obligations. If the Executive discovers Chanticleer Property in his possession
after the termination of his employment he shall notify Chanticleer and promptly
either deliver the same to Chanticleer or destroy it as directed by Chanticleer.

 

4.3 Nonsolicitation. To the full extent permitted by law, the Executive will not
directly or indirectly, individually or on behalf of any person, company,
enterprise or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, executive, or in any other capacity or relationship,
during his employment with Chanticleer and for a period of six (6) months
thereafter unlawfully:

 

(a) solicit or in any manner attempt to solicit any person, firm, corporation,
or other entity or organization which is a client, customer, account, vendor,
supplier, distributor, licensee of, or has any business relationship with,
Chanticleer or any of its subsidiaries to terminate such relationship with,
reduce the amount of business conducted with, or change in a manner adverse to
Chanticleer or its subsidiaries; or

 

(b) solicit or in any manner attempt to solicit any person employed by or
providing services to Chanticleer or its subsidiaries to leave, curtail, or
change in a manner adverse to Chanticleer, such employment or service
relationship.

 

  3

 

 

4.4 Cooperation. The Executive agrees that, following any termination of the
Executive’s employment, the Executive will continue to provide reasonable
cooperation to Chanticleer and/or any of its subsidiaries and its or their
respective counsel in connection with any investigation, administrative
proceeding, or litigation relating to any matter that occurred during the
Executive’s employment in which the Executive was involved or of which the
Executive has knowledge. As a condition of such cooperation, Chanticleer shall
reimburse the Executive for reasonable out-of-pocket expenses incurred at the
request of Chanticleer and shall compensate Executive at a daily rate equal to
his daily rate of compensation at the time of termination of his employment. The
Executive also agrees that, in the event that the Executive is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony or provide documents (in a deposition, court proceeding, or otherwise)
that in any way relates to the Executive’s employment by Chanticleer, the
Executive will, if legally permitted, give prompt notice of such request to
Chanticleer and, unless legally required to do so, will make no disclosure until
Chanticleer subsidiaries has had a reasonable opportunity to contest the right
of the requesting person or entity to such disclosure.

 

4.5 Property; Inventions and Patents.

 

(a) Property. Executive agrees that all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos,
products, equipment, and all similar or related information and materials
(whether patentable or unpatentable) (collectively, “Inventions”) which relate
to Chanticleer actual or planned business, research and development, or existing
or future products or services and which are conceived, developed, or made by
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed by Chanticleer
(including those conceived, developed, or made prior to the date of this
Agreement) together with all patent applications, letters patent, trademark,
brands, tradename and service mark applications or registrations, copyrights,
and reissues thereof that may be granted for or upon any of the foregoing
(collectively referred to herein as, the “Work Product”), belong in all
instances to Chanticleer. Executive will promptly disclose such Work Product to
Chanticleer and perform all actions reasonably requested by Chanticleer (whether
during or after the Term) to establish and confirm Chanticleer ownership of such
Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney, and other instruments) and to provide
reasonable assistance to Chanticleer (whether during or after the Term) in
connection with the prosecution of any applications for patents, trademarks,
brands, trade names, service marks, or reissues thereof or in the prosecution or
defense of interferences relating to any Work Product. Executive recognizes and
agrees that the Work Product, to the extent copyrightable, constitutes works for
hire under the copyright laws of the United States and that to the extent Work
Product constitutes works for hire, the Work Product is the exclusive property
of Chanticleer, and all right, title, and interest in the Work Product vests in
Chanticleer. To the extent Work Product is not works for hire, the Work Product,
and all of Executive’s right, title, and interest in Work Product, including
without limitation every priority right, is hereby assigned to the Company.

 

  4

 

 

(b) Cooperation. Executive shall, during the Term and at any time thereafter, at
the expense of Chanticleer and with no expense or potential expense or liability
to the Executive, assist and cooperate with the Company in obtaining for the
Company the grant of letters patent, copyrights, and any other intellectual
property rights relating to the Work Product in the United States and/or such
other countries as the Company may designate. With respect to Work Product,
Executive shall, during the Term and at any time thereafter, at the expense of
Chanticleer and with no expense or potential expense or liability to the
Executive, execute all applications, statements, instruments of transfer,
assignment, conveyance or confirmation, or other documents, furnish all such
information to the Company and take all such other appropriate lawful actions as
the Company requests that are necessary to establish Chanticleer ownership of
such Work Product. Executive will not assert or make a claim of ownership of any
Work Product, and Executive will not file any applications for patents or
copyright or trademark registration relating to any Work Product, except on
behalf of or as directed by Chanticleer.

 

(c) No Designation as Inventor; Waiver of Moral Rights. Executive agrees that
the Company shall not be required to designate Executive as the inventor or
author of any Work Product. Executive hereby irrevocably and unconditionally
waives and releases, to the extent permitted by applicable law, all of
Executive’s rights to such designation and any rights concerning future
modifications to any Work Product. To the extent permitted by applicable law,
Executive hereby waives all claims to moral rights in and to any Work Product.

 

(d) Pre-Existing and Third Party Materials. Executive will not, in the course of
employment with Chanticleer, incorporate into or in any way use in creating any
Work Product any pre-existing invention, improvement, development, concept,
discovery, works, or other proprietary right or information owned by Executive
or in which Executive has an interest without Chanticleer prior written
permission. Executive hereby grants the Company a nonexclusive, royalty-free,
fully-paid, perpetual, irrevocable, sublicensable, worldwide license to make,
have made, modify, use, sell, copy, and distribute, and to use or exploit in any
way and in any medium, whether or not now known or existing, such item as part
of or in connection with such Work Product. Executive will not incorporate any
invention, improvement, development, concept, discovery, intellectual property,
or other proprietary information owned by any party other than Executive into
any Work Product without the Company’s prior written permission.

 

(e) Attorney-in-Fact. Executive hereby irrevocably designates and appoints
Chanticleer and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf to execute and file any
such applications and to do all other lawfully permitted acts as contemplated by
this Section 4 above to further the prosecution and issuance of patents,
copyright, trademark, and mask work registrations with the same legal force and
effect as if executed by Executive, if Chanticleer is unable because of
Executive’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Executive’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright or trademark registrations covering the Work Product owned by
Chanticleer pursuant to this Section.

 

  5

 

 

Section 5 Compensation.

 

5.1 Base Salary. The Executive will be paid a base salary at the initial rate of
two hundred and fifty thousand dollars ($250,000.00) per year (the “Base
Salary”). Base Salary shall be subject to annual review for additional increase,
but not decrease, in the sole discretion of the Board. The Base Salary will be
payable in equal periodic installments in accordance with Chanticleer customary
payroll practices.

 

5.2 Benefits. The Executive will be entitled to four weeks of paid vacation per
calendar year in accordance with the Company’s vacation and paid time off
policy, inclusive of vacation days and sick days and excluding standard paid
Company holidays, in the same manner as paid time off days for employees of the
Company generally accrue; provided however, in no event shall Executive forfeit
any accrued or unused vacation. Notwithstanding the foregoing, for calendar year
2018, Executive shall be entitled to one week of paid vacation. The Executive
and his dependents will be entitled to participate in all medical insurance and
other benefit programs in effect from time to time and available to senior
executives of Chanticleer at levels commensurate with Executive’s position as
President and a member of the Board. The Company shall pay the cost of medical
insurance benefits for Executive and his dependents.

 

5.3 Equipment. The Company shall provide Executive with a laptop computer for
his use exclusively in providing services to the Company.

 

5.4 Automobile Allowance. The Company shall provide Executive with a monthly
allowance for an automobile in the amount of $750.00.

 

5.5 Cell Phone Allowance. The Company shall provide Executive with a monthly
allowance for a cell phone in the amount of $125.00.

 

5.6 Expenses. Executive shall be entitled to reimbursement for expenses incurred
in connection with performance of services to Chanticleer, in accordance with
Chanticleer expense reimbursement policies as in effect from time to time.

 

5.7 Signing Bonus. The Executive shall receive 10,000 restricted stock units
pursuant to the Chanticleer Holdings Inc. 2014 Stock Incentive Plan (“Plan”)
that vest in full upon the Effective Date. The restricted stock units are
subject to the terms of the Plan and award agreement.

 

5.8 Equity Awards. During the Initial Term, the Executive shall receive
additional equity awards pursuant to the Plan consisting of (1) 20,000
restricted stock units (2) 10,000 5-year Incentive Stock Options with an
exercise price of $3.50 and (3) 10,000 5-year Incentive Stock Options with an
exercise price of $4.50 ((1), (2) and (3) referred to herein as the “Equity
Awards”). The Equity Awards shall vest in eight quarterly installments on the
first day of each fiscal quarter during Executive’s continued employment with
the Company commencing January 1, 2019 and are subject to the terms of the Plan.
Each award further will be subject to its respective award agreement. Executive
will be granted comparable Equity Awards annually during renewal periods of this
Agreement, subject to the terms of the Plan and approval of the Company’s Board
of Directors and/or Compensation Committee.

 

  6

 

 

Section 6 Termination of Employment.

 

6.1 Termination by Chanticleer. Chanticleer may terminate the Executive’s
employment with Chanticleer for Cause or without Cause. Termination by
Chanticleer for Cause will be effective immediately on the day Chanticleer gives
written notice of such termination to the Executive. For purposes of this
Agreement, “Cause” means (i) a breach by Executive of his fiduciary duties to
the Company; (ii) Executive’s breach of this Agreement which is materially and
demonstrably injurious to the Company, which, if curable, remains uncured or
continues after 30 days’ notice by the Company thereof; (iii) the commission of
(A) any crime constituting a felony in the jurisdiction in which committed, (B)
any crime involving moral turpitude (whether or not a felony), or (C) any other
criminal act involving embezzlement, misappropriation of money, fraud, theft, or
bribery (whether or not a felony); (iv) illegal or controlled substance abuse or
insobriety by Executive that interferes with the performance of the Executive’s
duties to the Company; (v) Executive’s material negligence or dereliction in the
performance of, or failure to perform Executive’s duties of employment with the
Company which is materially and demonstrably injurious to the Company, provided
such duties and services are within Executive’s control, which remains uncured
or continues after 30 days’ written notice by the Company thereof or failure
recurs following any such correction; or (vi) any conduct, action or behavior by
Executive that is materially and demonstrably damaging to the Company, whether
to the business interests, finance or reputation, which remains uncured or
continues after 30 days’ written notice by the Company thereof or failure recurs
following any such correction or (vii) disqualifying event causing Company “bad
actor” disqualification under Rule 506(d) of the Securities Act of 1933, as
amended.

 

6.2 Termination by the Executive. The Executive may terminate his employment
with Chanticleer for Good Reason or without Good Reason, by written notice to
Chanticleer effective no earlier than 30 days after the date of such notice of
termination is other than for Good Reason (provided that Chanticleer shall have
the right to waive such 30-day notice period and accelerate termination to any
date on or after the date of such notice) and effective upon the expiration of
the cure period described below in this Section 6.2 if termination is for Good
Reason. During any period between receipt of notice of termination from the
Executive, Chanticleer may suspend, reduce, or otherwise modify any or all of
Executive’s authority, duties, and responsibilities, and may require the
Executive’s absence from Chanticleer offices without any such suspension,
reduction, modification, or requirement constituting grounds for Good Reason.
“Good Reason” means (i) a material diminution in Executive’s authority, duties,
position or responsibilities; (ii) a material reduction of Executive’s Base
Salary or other compensation; (iii) a relocation of Executive’s principal office
to a location more than fifty (50) miles from Executive’s office location in
Oceanside, California (excluding reasonable business travel required as part of
Executive’s duties); (iv)a material diminution in the budget over which
Executive retains authority that, in effect, substantially and materially alters
Executive’s duties; (v) the failure of the Company or any successor to honor any
material term of this Agreement; or (vi) the modification or termination of any
bonus arrangement or agreement without Executive’s written consent.

 

  7

 

 

An event described in this Section 6.2 will not constitute Good Reason unless
the Executive provides written notice to Chanticleer of the Executive’s
intention to resign for Good Reason and specifying the event or circumstance
giving rise to Good Reason within 90 days of its initial existence and
Chanticleer does not cure such breach or action within 30 days after the date of
the Executive’s notice and Executive actually terminates his employment within
one hundred and eighty (180) calendar days after the expiration of the remedy
period without remedy of the Good Reason by Chanticleer

 

6.3 Death and Disability. The Executive’s employment under this Agreement will
terminate upon the Executive’s death. In addition, Chanticleer may terminate the
Executive’s employment with Chanticleer by written notice to the Executive due
to Disability. For purposes of this Agreement, “Disability” means that the
Executive has been unable, with or without reasonable accommodation and due to
physical or mental incapacity, to substantially perform the essential functions
of his duties for 180 days, whether consecutive or non-consecutive, within any
calendar year.

 

6.4 Termination of Agreement. This Agreement will terminate when all obligations
of the parties under this Agreement have been satisfied

 

6.5 Resignations. Upon any termination of the Executive’s employment hereunder
for any reason, except as may otherwise be requested by Chanticleer in writing,
the Executive agrees that he will resign from any and all directorships,
committee memberships and any officer positions that he holds with Chanticleer
or any of its subsidiaries.

 

Section 7 Remuneration upon Termination of Employment.

 

7.1 Termination by Chanticleer without Cause, by the Executive for Good Reason,
or by either party by notice of the expiration of the Initial Term of Agreement
at the end of the Initial Term. If the Executive’s employment with Chanticleer
is terminated pursuant to Section 6.1 by Chanticleer without Cause, pursuant to
Section 6.2 by the Executive for Good Reason, or by either party by notice of
the expiration of the Initial Term of the Agreement at the end of the Initial
Term, the Executive will be entitled to the following:

 

(a) the net amount representing base salary earned but unpaid as of the date of
termination, after deduction of standard payroll taxes and deductions, and the
net amount representing vacation earned but not taken prior to the termination
date, after deduction of standard payroll taxes and deductions (the “Accrued
Benefits”);

 

(b) installment payments equal to the Executive’s Base Salary in effect at the
time of termination for a period of 12 months (“Severance Period”) following the
date of termination, before deduction of standard payroll taxes and deductions,
to be paid in 24 equal increments bi-monthly starting on the first pay period
following the date of termination, vested Equity Awards, and full acceleration
of unvested Equity Awards (the “Severance Amount”). In addition, to the extent
permitted by applicable law, subject to the Executive’s election of COBRA
continuation coverage under Chanticleer group health plan, on the first
regularly scheduled payroll date of each month during the Severance Period,
Chanticleer will pay the Executive an amount equal to the COBRA premium cost for
Executive and its dependents; provided, that such payments shall cease earlier
than the expiration of the Severance Period in the event that the Executive
becomes eligible to receive any comparable health benefits, including through a
spouse’s employer, during the Severance Period (the “COBRA Payments”). Executive
will notify Chanticleer of Executive’s eligibility for health benefits during
the Severance Period within 15 days of such eligibility; and

 

  8

 

 

(c) any and all rights he may have as a holder of equity interests in
Chanticleer or under any applicable plan, program, or arrangement of
Chanticleer, including the vested Equity Awards and related payments.

 

7.2 Termination by Chanticleer for Cause, by the Executive without Good Reason.
If the Executive’s employment with Chanticleer is terminated any time for Cause,
or by the Executive any time without Good Reason, the Executive will be entitled
to the Accrued Benefits and any and all rights he may have as a holder of equity
interests in Chanticleer (including, without limitation, the vested Equity
Awards) or under any applicable plan, program, or arrangement of Chanticleer.

 

7.3 Termination as a Result of Death or Disability. In the event of the
termination of the Executive’s employment with Chanticleer pursuant to Section
6.3 as a result of death or Disability, the Executive or the Executive’s heirs
will be entitled to the Accrued Benefits, the Severance Amount, the COBRA
Payments and any and all rights Executive may have as a holder of equity
interests in Chanticleer.

 

7.4 Termination by Notice Not to Renew Renewal Term. In the event the Agreement
is terminated after any Renewal Term by either party as provided in Section 2,
Executive will be entitled to the Accrued Benefits, the Severance Amount, the
COBRA Payment and any and all rights Executive may have as a holder of equity
interests in Chanticleer; provided however, in the event Executive commences
employment or a consulting position with a third party prior to the end of the
Severance Period, Executive will notify Chanticleer of his start date, amount of
his new salary and/ or fees payable pursuant to any consulting engagement. The
amount of Executive’s new salary (before deduction of standard payroll taxes and
after deduction of costs incurred by Executive) and/ or fees paid pursuant to a
consulting engagement received during the Severance Period (after deduction of
costs incurred by Executive) will be deducted from Executive’s Severance Amount
on the same periodic basis as payment by the new company/ employer.
Notwithstanding the foregoing, Executive shall be entitled to a minimum of 45
days’ severance payment in the event of termination by notice not to renew.

 

7.5 Termination as a result of Change of Control. If Executive is terminated or
resigns within 12 months of a Change of Control, the Executive will be entitled
to the Accrued Benefits, the Severance Amount, the COBRA Payments and any and
all rights Executive may have as a holder of equity interests in Chanticleer.

 

“Change in Control” as used herein means any (i) any individual, entity or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1933)
(a “Person”) acquires beneficial ownership, directly or indirectly (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) (a “Beneficial
Owner”), of more than fifty percent of the combined voting power of the then
issued and outstanding shares of the voting common stock of the Company (the
“Voting Stock”), (ii) the occurrence of a merger, consolidation, reorganization,
share exchange or similar corporate transaction, whether or not the Company is
the surviving corporation, other than a transaction which would result in the
Voting Stock outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent of the voting stock of the Company
or such surviving entity immediately after such transaction, or (iii) the sale,
transfer or disposition of all or substantially all of the business and assets
of the Company to any Person.

 

  9

 

 

7.6 Release. The payment of the Severance Amount and the COBRA Payments shall be
conditioned upon the Executive’s (or, if applicable the Executive’s estate’s or
legal representative’s) execution, delivery to Chanticleer, and non-revocation
of a release of claims (the “Release of Claims”) in substantially the form
attached to this Agreement as Exhibit A within 30 days following the date of the
Executive’s termination of employment hereunder. Further, to the extent that any
portion of the Severance Amount or COBRA Payments constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code (as defined
below), any payment of any amount otherwise scheduled to occur prior to the
thirtieth (30th) day following the date of the Executive’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such thirtieth (30th) day, after which any remaining
installment of the Severance Amount or the COBRA Payments, as applicable, shall
thereafter be provided to Executive according to the applicable schedule set
forth herein. With respect to any portion of the Severance Amount or COBRA
Payments that does not constitute “nonqualified deferred compensation” for
purposes of Section 409A of the Code (as defined below), any payment of any
amount otherwise scheduled to occur following the date of the Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following the date such Release of Claims is
timely executed and the applicable revocation period has ended, after which the
entire Severance Amount and any unpaid installments of the COBRA Payments, as
applicable, shall thereafter be provided to Executive according to the
applicable schedule set forth herein. Each payment of the Severance Amount or
COBRA Payments shall be deemed to be a separate payment for purposes of Section
409A of the Code.

 

Section 8 General Provisions.

 

8.1 Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) delivered if delivered
personally or by recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first business day following such transmission if the date of
transmission is not a business day) (c) sent by electronic mail with receipt
acknowledged by the recipient via email reply, or (d) received or rejected by
the addressee, if sent by certified or registered mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other parties in writing):

 

If to the Executive:

Frederick L. Glick

2320 Littler Lane

Oceanside, CA 92056

Facsimile:____________________

 

  10

 

 

If to Chanticleer:

Attention Michel D. Pruitt

Chanticleer Holdings, Inc.

7621 Little Avenue, Suite 414

Charlotte, North Carolina 28226

Facsimile: 704-366-2463

 

8.2 Amendment. This Agreement may not be amended, supplemented or otherwise
modified except in a writing signed by the Executive and a director or
authorized officer of Chanticleer (other than the Executive).

 

8.3 Waiver and Remedies. The Executive and Chanticleer may (a) extend the time
for performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained in this Agreement or in any certificate, instrument or document
delivered pursuant to this Agreement or (c) waive compliance with any of the
covenants, agreements or conditions for the benefit of such party contained in
this Agreement. Any such extension or waiver will be valid only if set forth in
a written document signed on behalf of the party against whom the waiver or
extension is to be effective. No extension or waiver will apply to any time for
performance, inaccuracy in any representation or warranty, or noncompliance with
any covenant, agreement or condition, as the case may be, other than that which
is specified in the written extension or waiver. No failure or delay by a party
in exercising any right or remedy under this Agreement or any of the documents
delivered pursuant to this Agreement, and no course of dealing between the
parties, operates as a waiver of such right or remedy, and no single or partial
exercise of any such right or remedy precludes any other or further exercise of
such right or remedy or the exercise of any other right or remedy. Any
enumeration of a party’s rights and remedies in this Agreement is not intended
to be exclusive, and a party’s rights and remedies are intended to be cumulative
to the extent permitted by law and include any rights and remedies authorized in
law or in equity. Because Executive’s services are special, unique, and
extraordinary and because Executive has access to Confidential Information and
Work Product, the parties hereto agree that money damages may be an inadequate
remedy for any breach of Section 4 of this Agreement. Therefore, in the event of
a breach or threatened breach of Section 4 of this Agreement, the Company, or
any of its successors or assigns may, in addition to other rights and remedies
existing in their favor at law or in equity, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

 

  11

 

 

8.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Executive and Chanticleer with respect to its subject matter and supersedes
any prior understandings, agreements or representations between the parties,
written or oral, with respect to the subject matter of this Agreement. In the
event of any conflict between the terms of this Agreement and the terms of any
equity or compensation plan, grant agreement, award agreement, deferred
compensation agreement or arrangement, or any other plan, program, policy,
agreement or document, Executive shall receive such compensation, benefits or
remuneration which in Executive’s sole discretion is more favorable to
Executive.

 

8.5 Assignment and Successors. This Agreement binds and benefits the parties and
their respective heirs, executors, administrators, successors and assigns,
except that the Executive may not assign any rights under this Agreement without
the prior written consent of Chanticleer and Chanticleer may not assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the Executive except in the case of an assignment of this
Agreement to a successor to all or substantially all of the business and assets
of Chanticleer and its subsidiaries or any business division thereof or a
restructuring of Chanticleer. The Executive’s obligations under this Agreement
are personal to the Executive and may not be delegated.

 

8.6 Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement are not affected or impaired in any way and the
parties agree to negotiate in good faith to replace such invalid, illegal and
unenforceable provision with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
A court of competent jurisdiction, if it determines any provision of this
Agreement to be unreasonable in scope, time or geography, is hereby authorized
by the Executive and Chanticleer to enforce the same in such narrower scope,
shorter time or lesser geography as such court determines to be reasonable and
proper under all the circumstances.

 

8.7 Governing Law; Jurisdiction. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the North
Carolina without giving effect to any choice of law rules or other conflicting
provision or rule that would cause the laws of any jurisdiction to be applied.
Each party agrees and submits to the exclusive jurisdiction of the state and
federal courts sitting in Mecklenberg County, North Carolina, in any action or
proceeding arising out of or relating to this Agreement and agree that all
claims in respect of the action or proceeding may be heard and determined in any
such court; provided however, the Company will pay Executive’s travel costs
incurred as a result of any action or proceeding arising out of or relating to
this Agreement. Each party further agrees that personal jurisdiction over it may
be effected by service of process by registered or certified mail addressed as
provided in Section 8.1 and that when so made shall be as if served upon it
personally.

 

  12

 

 

8.8 Drafting Presumption. In the event of any ambiguity or dispute regarding the
definition or meaning of any word, phrase, or other verbiage, or the
construction of any provision in this Agreement, there shall be no presumption
favoring the definition, meaning or construction propounded by a particular
party based upon which party (or which party’s attorney) drafted the word,
verbiage or provision at issue, and same will be deemed mutually drafted.

 

8.9 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination or expiration of this Agreement.

 

8.10 Withholding. All amounts paid pursuant to this Agreement shall be subject
to withholding for taxes (federal, state, local, non-U.S. or otherwise) to the
extent required by applicable law.

 

8.11 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

 

8.12 Code Section 409A Compliance; Parachute Payments.

 

(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from, or in the alternative, comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the published guidance thereunder (“Section 409A”). A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Section 409A unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“Termination Date,” or like terms shall mean “separation from service.”
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” within the meaning of Section 409A, any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” within
the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (a) the date which is six months after Executive’s “separation from
service” for any reason other than death, or (b) the date of Executive’s death.
This Agreement may be amended without requiring Executive’s consent to the
extent necessary (including retroactively) by the Company in order to preserve
compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Executive’s compensation and benefits
and the Company does not guarantee that any compensation or benefits provided
under this Agreement will satisfy the provisions of Section 409A. After any
Termination Date, Executive shall have no duties or responsibilities that are
inconsistent with having a “separation from service” within the meaning of
Section 409A as of the Termination Date and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement which constitutes a “nonqualified
deferral of compensation” within the meaning of Section 409A and to the extent
an amount is payable within a time period, the time during which such amount is
paid shall be in the discretion of the Company.

 

  13

 

 

(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A. To the
extent that any reimbursements are taxable to Executive, such reimbursements
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred.
Reimbursements shall not be subject to liquidation or exchange for another
benefit and the amount of such reimbursements that Executive receives in one
taxable year shall not affect the amount of such reimbursements that Executive
receives in any other taxable year.

 

(c) Section 280G. Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code and would, but for
this Section 8.12(c) be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then prior to making the Covered Payments, a
calculation shall be made comparing (i) the Net Benefit (as defined below) to
the Executive of the Covered Payments after payment of the Excise Tax to (ii)
the Net Benefit to the Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes. Any such reduction shall be made in accordance with Section 409A of the
Code and the Covered Payments shall be reduced in a manner that maximizes the
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. Any determination required under this Section 8.12(c),
including whether any payments or benefits are parachute payments, shall be made
by the Company in its sole discretion. The Executive shall provide the Company
with such information and documents as the Company may reasonably request in
order to make a determination under this Section 8.12(c). The Company’s
determination shall be final and binding on the Executive.

 

  14

 

 

8.13 Voluntary Execution; Representations. Executive acknowledges that (a) he or
she has been represented by independent counsel of his or her own choosing
concerning this Agreement and has been advised to do so by the Company, and (b)
he or she has read and understands this Agreement, is competent and of sound
mind to execute this Agreement, is fully aware of the legal effect of this
Agreement, and has entered into it freely based on his or her own judgment and
without duress.

 

8.14 Indemnification; D&O Insurance; Legal Fees and Expenses. The Company and
Executive will enter into the Indemnification Agreement attached hereto as
Exhibit B. Furthermore, the Company shall provide and pay for D&O insurance in
the amount of no less than $5,000,000 per claim arising out of or related to
Executive’s position with the Company as an officer. In the event either party
hereto institutes any legal proceeding for the enforcement or interpretation of
this Agreement or because of any alleged dispute, breach, default or
misrepresentation in connection with or arising out of the provisions of this
Agreement, the prevailing party shall be entitled to receive such party’s
reasonable attorneys’ fees and costs incurred in such proceeding in addition to
any other relief to which such party may be entitled.

 



  15

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  CHANTICLEER HOLDINGS, INC.         By: /s/ Michael D. Pruitt   Name: Michael
D. Pruitt   Title: Chief Executive Officer         Date: _______________, 2018  
      /s/ Frederick L. Glick   Frederick L. Glick Date: _______________, 2018

 

[Signature page to Employment Agreement]

 



  16

 

 

Exhibit A

 

RELEASE

 

KNOW ALL MEN BY THESE PRESENTS: That the undersigned, Frederick L. Glick
(“Executive”), on behalf of himself and his heirs, legal representatives,
administrators, executors, successors and assigns, and each of them, for good
and valuable consideration received as set forth in the Employment Agreement
dated as of _________, 2018 (the “Employment Agreement”) between Chanticleer,
Inc., a Delaware corporation (the “Company”), does hereby unconditionally,
knowingly, and voluntarily release and forever discharge the Company, and its
present and former related companies, subsidiaries and affiliates, and all of
their present and former executives, officers, managers, directors, owners,
members, shareholders, partners, employees, agents, and attorneys, including in
their individual capacity, and each of its and their successors and assigns
(hereinafter collectively the “Released Parties”), from any and all known or
unknown claims, demands, actions or causes of action that now exist or may arise
in the future, based upon events occurring or omissions on or before the date of
the execution of this Release, including, but not limited to any and all claims
whatsoever pertaining in any way to Executive’s employment at the Company or
with any of the Released Parties or the termination of Executive’s employment,
including, but not limited to, any claims under: (1) the Americans with
Disabilities Act; the Family and Medical Leave Act; Title VII of the Civil
Rights Act; 42 U.S.C. Section 1981; the Older Workers Benefit Protection Act;
the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”); the
Employee Retirement Income Security Act of 1974; the Civil Rights Act of 1866,
1871, 1964, and 1991; the Rehabilitation Act of 1973; the Equal Pay Act of 1963;
the Vietnam Veteran’s Readjustment Assistance Act of 1974; the Occupational
Safety and Health Act; and the Immigration Reform and Control Act of 1986; and
any and all other federal, state, local or foreign laws, statutes, ordinances,
or regulations pertaining to employment, discrimination or pay; (2) any state
tort law theories under which an action could have been brought, including, but
not limited to, claims of negligence, negligent supervision, training and
retention or defamation; (3) any claims of alleged fraud and/or inducement, or
alleged inducement to enter into this Release; (4) any and all other tort
claims; (5) all claims for attorneys’ fees and costs; (6) all claims for
physical, mental, emotional, and/or pecuniary injuries, losses and damages of
every kind, including but not limited to earnings, punitive, liquidated and
compensatory damages, and employee benefits; (7) any and all claims whatsoever
arising under any of the Released Parties’ express or implied contract or under
any federal, state, local, or foreign law, ordinance, or regulation, or the
Constitution of any State or the United States; (8) any and all claims
whatsoever against any of the Released Parties for wages, bonuses, benefits,
fringe benefits, vacation pay, or other compensation or for any damages, fees,
costs, or benefits, in each case, except to the extent Executive has vested
rights in any of the same; and (9) any and all claims whatsoever to
reinstatement (collectively, the “Released Claims”); provided, however, that,
notwithstanding anything to the contrary contained herein, this Release shall
not cover and the Released Claims shall extend to any rights or claims, if any,
of Executive (A) as a holder of equity interests in the Company, (B) to
indemnification or advancement of expenses, (C) under Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (D) under any profit-sharing
and/or retirement plans or benefits in which Executive has vested rights, or (E)
under Sections 7 and 8.14 of the Employment Agreement. Executive also intends
that this Release operate as a general release of any and all claims to the
fullest extent permitted by law and a waiver of all unknown claims of the type
being released hereunder.

 

  17

 

 

Section 1542 of the Civil Code of the State of California states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees with
respect to claims in California and all other jurisdictions, Executive expressly
acknowledges that this is intended to include not only claims that are known,
anticipated, or disclosed, but also claims that are unknown, unanticipated, and
undisclosed.

 

Executive acknowledges that the Severance Amount and the COBRA Payments are in
addition to anything of value to which Employee already is entitled from the
Company and constitutes good and valuable consideration for this Release.

 

Executive represents and warrants that he has not previously filed, and to the
maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any member of the Released Parties regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, the Executive has filed or files such a complaint, charge, or lawsuit,
he agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Released Parties against whom he has filed
such a complaint, charge, or lawsuit. This paragraph shall not apply, however,
to a claim of age discrimination under the ADEA or to any non-waivable right to
file a charge with the United States Equal Employment Opportunity Commission
(the “EEOC”); provided, however, that if the EEOC were to pursue any claims
relating to the Executive’s employment with Company, the Executive agrees that
he shall not be entitled to recover any monetary damages or any other remedies
or benefits as a result and that this Release and Sections 7 of the Employment
Agreement will control as the exclusive remedy and full settlement of all such
claims by the Executive.

 

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Released Parties; the products,
services or programs provided or to be provided by the Released Parties; the
business affairs or the financial condition of the Released Parties; or the
circumstances surrounding Executive’s employment and/or termination of
employment from Company. Company agrees to cause its executive and senior
management teams not to take any action, or encourage others to take any action,
to disparage or criticize Executive.

 

Executive acknowledges that he has been given the opportunity to review and
consider this Release for twenty-one (21) days from the date he received a copy.
If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

 

  18

 

 

Executive may revoke this Release after signing it by giving written notice to
the Company’s Board of Directors, within seven (7) days after signing it (the
“Revocation Period”). This Release, provided it is not revoked, will be
effective on the eighth (8th) day after execution. The Executive acknowledges
and agrees that if he revokes this Release during the Revocation Period, this
Release will be null and void and of no effect, and neither the Company nor any
other Released Party will have any obligations to pay the Executive the amounts
under Section 7 of the Employment Agreement.

 

Executive acknowledges that he has consulted with an attorney prior to signing
this Release and that he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in this
Release.

 

Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above. This Release shall be governed by and construed in accordance with the
laws of the State of North Carolina.

 

IN WITNESS WHEREOF, Executive has duly executed this Release effective as
of ___________________, 20__.       /s/ Frederick L. Glick   Frederick L. Glick
 

 

  19

 

 

Exhibit B

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered between Chanticleer
Holdings, Inc., a Delaware corporation (the “Company”), and the undersigned, a
director, officer, or both, of the Company and/or one or more of its
subsidiaries (“Indemnitee”).

 

RECITALS

 

  A. The Company recognizes the importance, and increasing difficulty, of
obtaining adequate liability insurance coverage for its directors, officers,
employees, agents and fiduciaries.         B. The Company further recognizes
that, at the same time as the availability and coverage of such insurance has
become more limited, litigation against corporate directors, officers,
employees, agents and fiduciaries has continued to increase.         C. The
Company desires to retain and attract the services of highly qualified
individuals, such as Indemnitee, to serve the Company and, in that connection,
also desires to provide contractually for indemnification of, and advancement of
expenses to, Indemnitee to the full extent authorized by law.

 

For good and valuable consideration, the parties agree to the terms set forth
below.

 

AGREEMENT

 

1. Indemnification.

 

(a) Scope. The Company agrees to hold harmless and indemnify Indemnitee against
any Damages (as defined in Section 1(c)) incurred by Indemnitee with respect to
any Proceeding (as defined in Section 1(d)) to which Indemnitee is or is
threatened to be made a party or in which Indemnitee is otherwise involved
(including, but not limited to, as a witness), to the full extent authorized by
law except that Indemnitee shall have no right to indemnification on account of:

 

(i) acts or omissions of Indemnitee that have been finally adjudged (by a court
having proper jurisdiction, and after all rights of appeal have been exhausted
or lapsed, herein “Finally Adjudged”) to be intentional misconduct or a knowing
violation of law;

 

(ii) any transaction with respect to which it has been Finally Adjudged that
Indemnitee personally received a benefit in money, property or services to which
Indemnitee was not legally entitled; or

 

(iii) any suit in which it is Finally Adjudged that Indemnitee is liable for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto.

 

  20

 

 

(b) Changes to Indemnification Right. Indemnitee’s right to be indemnified to
the full extent authorized by law shall include the benefits of any change,
after the date of this Agreement, in the Section 145 of the Delaware General
Corporation Law (“Statute”) or other applicable law regarding the right of a
Delaware corporation to indemnify directors or officers, to the extent that it
would expand Indemnitee’s rights hereunder. Any such change that would narrow or
interfere with Indemnitee’s rights hereunder shall not apply to, limit, or
affect the interpretation of, this Agreement, unless and then only to the extent
that it has been Finally Adjudged that its application hereto does not
constitute an unconstitutional impairment of Indemnitee’s contract rights or
otherwise violate applicable law. In the event the Company grants
indemnification rights to any other officer or director that are more favorable
to the rights granted to Indemnitee hereunder, the Indemnitee will
automatically, and without any further action, be entitled to substantially the
same benefits set forth in such agreement with such other officer or director.

 

(c) Indemnified Amounts. If Indemnitee is or is threatened to be made a party
to, or is otherwise involved (including, but not limited to, as a witness) in,
any Proceeding, the Company shall hold harmless and indemnify Indemnitee from
and against any and all losses, claims, damages, costs, expenses and liabilities
incurred in connection with investigating, defending, being a witness in,
participating in or otherwise being involved in (including on appeal), or
preparing to defend, be a witness in, participate in or otherwise be involved in
(including on appeal), such Proceeding, including but not limited to attorney’s
fees, judgments, fines, penalties, ERISA excise taxes, amounts paid in
settlement, any federal, state, local or foreign taxes imposed on Indemnitee as
a result of the actual or deemed receipt of any payments pursuant to this
Agreement, and other expenses (collectively, “Damages”), including all interest,
assessments or charges paid or payable in connection with or in respect of such
Damages.

 

(d) Definition of Proceeding. For purposes of this Agreement, “Proceeding” shall
mean any actual, pending, threatened or completed action, suit, claim,
investigation, hearing or proceeding (whether civil, criminal, administrative or
investigative, and whether formal or informal) in which Indemnitee is, has been,
or becomes involved, or regarding which Indemnitee is threatened to be made a
named defendant or respondent, based in whole or in part on or arising out of
the fact that Indemnitee is or was a director, officer, member of a board
committee, employee or agent of the Company and/or any of its subsidiaries or
that, being or having been such a director, officer, member of a board
committee, employee or agent, Indemnitee is or was serving at the request of the
Company as a director, officer, partner, employee, trustee or agent of another
corporation or of a foreign or domestic corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise (each, a “Related Company”),
whether the basis of such action, suit, claim, investigation, hearing or
proceeding is alleged action or omission by Indemnitee in an official capacity
as a director, officer, committee member, partner, employee, trustee or agent or
in any other capacity while serving as a director, officer, committee member,
partner, employee, trustee or agent. “Proceeding” shall not, however, include
any action, suit, claim, investigation, hearing or proceeding instituted by or
at the direction of Indemnitee unless pursuant to an Enforcement Action (as
defined in Section 3(a)) or its institution has been authorized by the Company’s
Board of Directors (the “Board”).

 

(e) Notifications.

 

(i) Promptly after receipt by Indemnitee of notice of the commencement
(including a threatened assertion or commencement) of any Proceeding, Indemnitee
will, if it is reasonably foreseeable that a claim in respect thereof will be
made against the Company under this Agreement, notify the Chair of the Board’s
Audit Committee of the commencement thereof (the “Indemnification Notice”). A
failure to notify the Company in accordance with this subsection (e)(i) will
not, however, relieve the Company from any liability to Indemnitee under this
Agreement unless (and then only to the extent that) such failure is Finally
Adjudged to have materially prejudiced the Company’s ability to defend the
Proceeding.

 

  21

 

 

(ii) At the same time, or from time to time thereafter, Indemnitee may further
notify the Chair of the Board’s Audit Committee, by delivery of a supplemental
Indemnification Notice (or by checking the second box and providing the
corresponding information on the initial Indemnification Notice), of any
Proceeding for which indemnification is being sought under this Agreement.

 

(f) Determination of Entitlement.

 

(i) To the extent Indemnitee has been wholly successful, on the merits or
otherwise, in the defense of any Proceeding, the Company shall indemnify
Indemnitee against all expenses incurred by Indemnitee in connection with the
Proceeding, within ten (10) days after receipt of an Indemnification Notice
delivered pursuant to subsection (e)(ii).

 

(ii) In the event that subsection (f)(i) above is inapplicable, or does not
apply to the entire Proceeding, the Company shall indemnify Indemnitee within
thirty (30) days after receipt of an Indemnification Notice delivered pursuant
to subsection (e)(ii) unless during such thirty (30) day period the Audit
Committee of the Board delivers to Indemnitee a written notice contesting
Indemnitee’s indemnification claim (the “Contest Notice”), which Contest Notice
shall state with particularity the reasons for the decision to challenge
Indemnitee’s indemnification claim and the evidence the Company would present in
any forum in which Indemnitee might seek review of such decision. The Company’s
failure to deliver a Contest Notice within thirty (30) days after the Company’s
receipt of an Indemnification Notice pursuant to subsection (e)(ii) shall
obligate the Company unconditionally to indemnify Indemnitee to the extent
requested in the Indemnification Notice.

 

(iii) At any time following receipt of a Contest Notice, Indemnitee shall be
entitled to select a forum for the review of, and in which the Company will
defend, the Contest Notice and the Company’s decision to challenge Indemnitee’s
indemnification claim. Such selection shall be made from among the following
alternatives, by delivering a written notice to the Chair of the Board’s Audit
Committee indicating Indemnitee’s selection of forum:

 

(a) A quorum of the Board consisting of directors who are not parties to the
Proceeding for which indemnification is being sought;

 

(b) Special Legal Counsel (as defined in subsection (f)(vii) below); or

 

(c) A panel of three independent arbitrators, one of whom is selected by the
Company, another of whom is selected by Indemnitee and the last of whom is
selected by the first two arbitrators so selected,

 

provided, that nothing in this Section 1(f) shall prevent Indemnitee at any time
from bringing suit against the Company to recover the amount of the
indemnification claim (whether or not Indemnitee has otherwise exhausted its
contractual remedies hereunder). In addition, any determination by a forum
selected by Indemnitee that Indemnitee is not entitled to indemnification, or
any failure to make the payments requested in the Indemnification Notice, shall
be subject to judicial review by any court of competent jurisdiction, as
described in Section 3.

 

  22

 

 

(iv) In any forum in which the Company defends its Contest Notice and its
decision to challenge Indemnitee’s indemnification claim under this Section
1(f), the presumptions, burdens and standard of review set forth in Section 3(c)
shall apply and are incorporated into this Section 1(f) by reference, except as
otherwise expressly provided in Section 3(c).

 

(v) As soon as practicable, and in no event later than fifteen (15) days after
the forum has been selected pursuant to subsection (f)(iii) above, the Company
shall, at its own expense, submit the defense of its Contest Notice and the
question of Indemnitee’s right to indemnification to the selected forum.

 

(vi) The forum selected shall render its decision concerning the validity of the
Contest Notice and the Company’s decision to deny Indemnitee’s indemnification
claim within thirty (30) days after the forum has been selected in accordance
with subsection (f)(iii).

 

(vii) For the purposes of this Agreement, “Special Legal Counsel” shall mean an
attorney or firm of attorneys, selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld), who must not have
performed other services for the Company or Indemnitee within the last three
years.

 

2. Expense Advances.

 

(a) Generally. The right to indemnification conferred by Section 1 shall include
the right to have the Company pay Indemnitee’s attorney’s fees and other
expenses, including but not limited to out of pocket costs and disbursements,
incurred in connection with any Proceeding, or in connection with bringing,
defending and/or pursuing an Enforcement Action (as defined in Section 3(a)), as
such expenses are incurred and in advance of the final disposition of such
Proceeding or Enforcement Action (such entitlement is referred to hereinafter as
an “Expense Advance”).

 

(b) Undertaking. The Company’s obligation to provide an Expense Advance is
subject only to the following condition: if the Proceeding arose in connection
with Indemnitee’s service as a director and/or officer of the Company or member
of a committee of the Board (and not in any other capacity in which Indemnitee
rendered service, including but not limited to service to any Related Company),
then Indemnitee or his or her representative must have executed and delivered to
the Chair of the Board’s Audit Committee an undertaking (the “Statement of
Undertaking”) to repay all Expense Advances if and to the extent that it may be
Finally Adjudged that Indemnitee is not entitled to be indemnified for such
Expense Advance under one or more of clauses (i) through (iv) of the first
sentence of Section 1(a). The Statement of Undertaking need not be secured and
shall be accepted by the Company without reference to Indemnitee’s financial
ability to make repayment. No interest shall be charged on any obligation to
reimburse the Company for any Expense Advance.

 

(c) Service as Witness. Notwithstanding any other provision of this Agreement,
the Company’s obligation to indemnify, or provide Expense Advances under Section
2, to Indemnitee in connection with Indemnitee’s appearance as a witness in a
Proceeding at a time when Indemnitee has not been made a named defendant or
respondent to the Proceeding shall be absolute and unconditional, and not
subject to any of the limitations on, or conditions to, Indemnitee’s right to
indemnification or to receive an Expense Advance otherwise contained in this
Agreement.

 

  23

 

 

3. Procedures for Enforcement.

 

(a) Enforcement. If a claim for indemnification made by Indemnitee hereunder is
not paid in full (whether or not the provisions of Section 1(f) have been
complied with, or completed), or a claim for an Expense Advance made by
Indemnitee hereunder is not paid in full within twenty (20) days from delivery
of a Statement of Undertaking to the Chair of the Board’s Audit Committee,
Indemnitee may, but need not, at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim (an “Enforcement Action”).

 

(b) Required Indemnification. The court hearing the Enforcement Action shall
order the Company to provide indemnification or to advance expenses to
Indemnitee to the full extent sought in the Enforcement Action if it determines
that (i) the Enforcement Action is brought by Indemnitee to enforce the
Company’s obligation under Section 1(f)(ii) unconditionally to indemnify
Indemnitee to the extent requested in the Indemnification Notice where the
Company has failed timely to deliver a Contest Notice, (ii) the Company failed
to prove by clear and convincing evidence that Indemnitee is not entitled to
indemnification based on one or more of clauses (i) through (iv) of the first
sentence of Section 1(a), or (iii) Section 2(c) applies.

 

(c) Presumptions, Burdens and Standard of Review in Enforcement Action or
Company Determination. In any Enforcement Action (and, except as otherwise
expressly provided in this Section 3(c), in any review of a Contest Notice by a
forum described in Section 1(f)) the following presumptions (and limitations on
presumptions), burdens and standard of review shall apply:

 

  (i) The Company shall conclusively be presumed to have entered into this
Agreement and assumed the obligations imposed hereunder in order to induce
Indemnitee to serve or to continue to serve as an director and/or officer of the
Company and/or one or more of its subsidiaries;         (ii) This Agreement
shall conclusively be presumed to be valid and Article 5 of the Certificate
shall conclusively be presumed to be effective to waive all of the applicable
limitations in the Statute regarding indemnification;         (iii) Submission
of an Indemnification Notice in accordance with Section 1(e)(ii) or a Statement
of Undertaking to the Company shall create a presumption that Indemnitee is
entitled to indemnification or an Expense Advance hereunder, and thereafter the
Company shall have the burden of proving by clear and convincing evidence
(sufficient to rebut the foregoing presumption) that Indemnitee is not entitled
to indemnification based on one or more of clauses (i) through (iv) of the first
sentence of Section 1(a);         (iv) Indemnitee may establish a conclusive
presumption of any objective fact related to an event or occurrence by
delivering to the Company a declaration made under penalty of perjury that such
fact is true, provided, that no such presumption may be established with respect
to the ultimate conclusions set forth in any of clauses (i) through (iv) of the
first sentence of Section 1(a);

 

  24

 

 

  (v) If Indemnitee is or was serving as a director, officer, employee, trustee
or agent of a corporation of which a majority of the shares entitled to vote in
the election of its directors is held by the Company or in an executive or
management capacity in a partnership, joint venture, trust or other enterprise
of which the Company or a wholly-owned subsidiary of the Company is a general
partner or has a majority ownership, then such corporation, partnership, joint
venture, trust or enterprise shall conclusively be deemed a Related Company and
Indemnitee shall conclusively be deemed to be serving such Related Company at
the request of the Company;         (vi) Neither (a) the failure of the Company
(including but not limited to the Board, the Company’s officers, independent
counsel, Special Legal Counsel, any arbitrator or the Company’s shareholders) to
make a determination prior to the commencement of the Enforcement Action whether
indemnification, or payment of an Expense Advance, of Indemnitee is proper in
the circumstances, nor (b) an actual determination by the Company, the Board,
the Company’s officers, independent counsel, Special Legal Counsel, any
arbitrator or the Company’s shareholders that Indemnitee is not entitled to
indemnification or payment of an Expense Advance shall be a defense to the
Enforcement Action, create a presumption that Indemnitee is not entitled to
indemnification hereunder or be considered by a court in an Enforcement Action,
which shall conduct a de novo review of the relevant issues; and         (vii)
If the court hearing the Enforcement Action is unable to make either of the
determinations specified in Sections 3(b)(i) or 3(b)(ii), the court hearing the
Enforcement Action shall nonetheless order the Company to provide
indemnification or to advance expenses to Indemnitee to the full extent sought
in the Enforcement Action if it determines that Indemnitee is fairly and
reasonably entitled to such indemnification or Expense Advance in view of all of
the relevant circumstances, and without regard to the limitations set forth in
clauses (i) through (iii) of the first sentence of Section 1(a). In determining
whether Indemnitee is fairly and reasonably entitled to such indemnification or
expense advance, the court shall weigh (a) the relative benefits received by the
Company and/or any of its subsidiaries or any Related Company, or any of their
affiliates other than Indemnitee, on the one hand, and Indemnitee on the other
from the transaction from which such Proceeding arose or to which such
Proceeding relates, and (b) the relative fault of the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and of Indemnitee on the other in connection with
the transaction that resulted in such Damages, as well as any other relevant
equitable considerations. The relative fault of the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and of Indemnitee on the other shall be determined
by reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Damages. If either (Y) the relative benefits received by the
Company and/or any of its subsidiaries or any Related Company, or any of their
affiliates other than Indemnitee, exceed the relative benefits received by
Indemnitee, or (Z) the relative fault of the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, exceeds the relative fault of Indemnitee, then Indemnitee shall be
entitled to the full amount of indemnification and/or Expense Advance sought in
the Enforcement Proceeding.

 

  25

 

 

(d) Attorneys’ Fees and Expenses for Enforcement Action. In any Enforcement
Action, the Company shall hold harmless and indemnify Indemnitee against all of
Indemnitee’s attorney’s fees and expenses in bringing, defending and/or pursuing
the Enforcement Action (including but not limited to attorney’s fees at any
stage, and on appeal); provided, however, that the Company shall not be required
to provide such indemnification for such fees and expenses if it is Finally
Adjudged that Indemnitee knew prior to commencement of the Enforcement Action
that Indemnitee was not entitled to indemnification based on any of clauses (i)
through (iv) of the first sentence of Section 1(a).

 

4. Defense of Claim. With respect to any Proceeding as to which Indemnitee has
provided notice to the Company pursuant to Section 1(e)(i):

 

(a) The Company may participate therein at its own expense.

 

(b) The Company (jointly with any other indemnifying party similarly notified,
if any) may assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to so
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any legal fees or other expenses (other than reasonable costs
of investigation) subsequently incurred by Indemnitee in connection with the
defense thereof unless (i) the employment of counsel by Indemnitee or the
incurring of such expenses has been authorized by the Company, (ii) Indemnitee
shall have concluded that there is a reasonable possibility that a conflict of
interest could arise between the Company and Indemnitee in the conduct of the
defense of such Proceeding, which conflict of interest shall be conclusively
presumed to exist upon Indemnitee’s delivery to the Company of a written
certification of such conclusion, or (iii) the Company shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the legal fees and other expenses of Indemnitee shall be at the expense of
the Company. The Company shall not be entitled to assume the defense of a
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have reached the conclusion described in clause (ii) above.

 

(c) The Company shall not be liable for any amounts paid in settlement of any
Proceeding effected without its written consent.

 

  26

 

 

(d) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.

 

(e) Neither the Company nor Indemnitee will unreasonably withhold its or his or
her consent to any proposed settlement of any Proceeding.

 

(f) In addition to all the requirements above, if Company has directors and
officers liability insurance, or other insurance, with a panel counsel
requirement that may be triggered then or at some future point by the matter for
which indemnity is owed to Indemnitee, then Indemnitee shall use such panel
counsel, unless there is an actual conflict of interest with representation by
all such panel counsel, or unless and to the extent Company waives such
requirement in writing.

 

5. Maintenance of D&O Insurance.

 

(a) Subject to Section 5(c) below, during the period (the “Coverage Period”)
beginning on the date of this Agreement and ending at the later of six (6) years
following the time Indemnitee is no longer serving as either a director or
officer of the Company and/or one or more subsidiaries or any Related Company,
or at the end of such longer period during which Indemnitee believes that a
reasonable possibility of exposure to a Proceeding or Damages persists (which
extended period must be consented to by the Company, such consent not to be
unreasonably withheld), the Company shall maintain a directors’ and officers’
liability insurance policy in full force and effect or shall have purchased or
otherwise provided for a run-off or tail policy or endorsement to such existing
policy (“D&O Insurance”), providing in all respects coverage at least comparable
to and in similar amounts, and with similar exclusions, as that obtained by
other similarly situated companies as determined in good faith by any of the
parties referenced in Section 1(f)(iii)(a) through (c).

 

(b) Under all policies of D&O Insurance, Indemnitee shall during the Coverage
Period be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors or officers most favorably insured by such policy, and each
insurer under a policy of D&O Insurance shall be required to provide Indemnitee
written notice at least thirty (30) days prior to the effective date of
termination of the policy.

 

(c) The Company shall have no obligation to obtain or maintain D&O Insurance to
the extent that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage provided by such insurance is so limited by exclusions as to
provide an insufficient benefit, such determination to be made by any of the
parties referenced in Section 1(f)(iii)(a) through (c).

 

(d) It is the intention of the parties in entering into this Agreement that the
insurers under the D&O Insurance, if any, shall be obligated ultimately to pay
any claims by Indemnitee which are covered by D&O Insurance, and nothing herein
shall be deemed to diminish or otherwise restrict the Company’s or Indemnitee’s
right to proceed or collect against any insurers under D&O Insurance or to give
such insurers any rights against the Company or Indemnitee under or with respect
to this Agreement, including but not limited to any right to be subrogated to
the Company’s or Indemnitee’s rights hereunder, unless otherwise expressly
agreed to by the Company and Indemnitee in writing. The obligation of such
insurers to the Company and Indemnitee shall not be deemed reduced or impaired
in any respect by virtue of the provisions of this Agreement.

 

  27

 

 

(e) No indemnification pursuant to this Agreement shall be provided by the
Company for Damages or Expense Advances that have been paid directly to
Indemnitee by an insurance carrier under a policy of D&O Insurance or other
insurance maintained by the Company.

 

(f) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover the same amounts from any insurer or other third person (other than
another person with indemnification rights against the Company substantially
similar those of Indemnitee under this Agreement). Indemnitee shall execute all
documents required and take all acts necessary to secure such rights and enable
the Company effectively to bring suit to enforce such rights.

 

6. Partial Indemnification; Mutual Acknowledgment; Contribution.

 

(a) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Damages in connection with a Proceeding, but not for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Damages to which Indemnitee is entitled.

 

(b) Mutual Acknowledgment. The Company and Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Furthermore, Indemnitee understands that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
for judicial determination the issue of the Company’s power to indemnify
Indemnitee in certain circumstances; all of the Company’s obligations under this
Agreement will be subject to the requirements of any such undertaking required
by the SEC to be made by the Company.

 

(c) Contribution. If the indemnification provided under Sections 1, 2 and 6 is
unavailable by reason of any of the circumstances specified in one or more of
clauses (i) through (iii) of the first sentence of Section 1(a) then, in respect
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding), the Company shall contribute to the
amount of Damages (including attorney’s fees) actually and reasonably incurred
and paid or payable by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and Indemnitee on the other from the transaction or
events from which such Proceeding arose or to which such Proceeding relates, and
(ii) the relative fault of the Company and/or any of its subsidiaries or any
Related Company, or any of their affiliates other than Indemnitee, on the one
hand, and of Indemnitee on the other in connection with the transaction or
events that resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault of the Company and/or any of its subsidiaries
or any Related Company, or any of their affiliates other than Indemnitee, on the
one hand, and of Indemnitee on the other shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Damages. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 6(c) were determined by pro rata
allocation or any other method of allocation that does not take account of the
foregoing equitable considerations.

 

  28

 

 

7. Release of Claims Relating to Officer’s Failure to Discharge Duties. If
Indemnitee is an officer of the Company and/or one or more of its subsidiaries,
the indemnification and other rights and benefits provided to Indemnitee by this
Agreement shall apply fully with respect to any Proceeding in which it is
claimed or adjudicated that Indemnitee is liable to the Company and/or one or
more of its subsidiaries by reason of having failed to discharge the duties of
Indemnitee’s office, and the Company hereby irrevocably releases all such claims
and liabilities, agrees to cause its subsidiaries to release all such claims,
and agrees to hold Indemnitee harmless with respect to any such claims;
provided, however, that the foregoing indemnification, release and hold harmless
obligations of the Company shall have no application with respect to claims by
and liabilities to the Company based upon actions or omissions described in one
or more of clauses (i) through (iv) of the first sentence of Section 1(a).

 

8. Miscellaneous.

 

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

 

(b) This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee,
Indemnitee’s heirs, personal representatives and assigns and to the benefit of
the Company, its successors and assigns. The Company shall require any successor
to the Company (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of the
Company, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

(c) Indemnitee’s rights to indemnification and advancement of expenses under
this Agreement shall not be deemed exclusive of any other or additional rights
to which Indemnitee may be entitled under the Certificate or the Bylaws of the
Company, any vote of shareholders or disinterested directors, the Statute or
otherwise, whether as to actions or omissions in Indemnitee’s official capacity
or otherwise. The Company hereby acknowledges that Indemnitee has or may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by third party indemnitors, such as an employer. The Company hereby
agrees (i) that the Company is the indemnitor of first resort (i.e., the
Company’s obligations to Indemnitee are primary and any obligation of the third
party indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary) and (ii) that the
Company shall be required to advance the full amount of expenses incurred by
Indemnitee and shall be liable for the full amount of all Damages and Expense
Advances required by the terms of this Agreement, the Certificate and the
Bylaws, without regard to any rights Indemnitee may have against third party
indemnitors. The Company further agrees that no advancement or payment by the
third party indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification or advancement from the Company
shall affect the foregoing and the third party indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company.

 

  29

 

 

(d) Nothing in this Agreement shall confer upon Indemnitee the right to continue
to serve as a director and/or officer of the Company or any of its subsidiaries
or any Related Company. If Indemnitee is an officer of the Company, then, unless
otherwise expressly provided in a written employment agreement between the
Company and Indemnitee, the employment of Indemnitee with the Company shall be
terminable at will by either party. The indemnification and release provided
under this Agreement shall apply to any and all Proceedings, notwithstanding
that Indemnitee has ceased to be a director, officer, partner, employee, trustee
or agent of the Company, any of its subsidiaries or a Related Company, and shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.

 

(e) If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, then: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such invalid, illegal or unenforceable provision that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (ii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraphs of this Agreement containing any such invalid, illegal or
unenforceable provision, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

(f) Any notices or communications to be given or required to be given under this
Agreement shall be given by personal delivery or registered airmail, overnight
courier, telex, facsimile or electronic mail at the address set forth on the
signature page hereto (or such other address as the relevant party provides the
other party in writing. Notices and communications shall be deemed received by
the addressee on the date of delivery if delivered in person, on the third (3rd)
day after mailing if delivered by registered airmail, on the next business day
after mailing if sent by overnight courier, on the next business day if sent by
telex or facsimile, or upon confirmation of delivery when directed to the
electronic mail address described above if sent by electronic mail.

 

(g) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

(h) If Indemnitee has previously executed an indemnification agreement with the
Company, this Agreement supersedes such prior indemnification agreement in its
entirety.

 

(i) This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

 

[Signature page follows]

 

  30

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the last date indicated below.

 

“COMPANY”



 

“INDEMNITEE”



CHANTICLEER HOLDINGS, INC.,

 

an individual



a Delaware corporation



            By: /s/ Michael D. Pruitt   /s/ Frederick L. Glick  Name: Michael D.
Pruitt  

Print Name:



Title: Chief Executive Officer Date:     Date:         Address     Address

 

 

  31

 

 